Citation Nr: 1612781	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV) due to prostate biopsy performed at the Memphis VA Medical Center (VAMC).     

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urinary incontinence claimed as drip from penis due to prostate surgery performed at the Memphis VAMC. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy, claimed as left-sided numbness, due to prostate surgery performed at the Memphis VAMC.

4.  Entitlement to non service-connected pension.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to September 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested a hearing in connection with the issues on appeal.  He was notified of the scheduled hearing by VA letters dated in January 2016 and February 2016.  The Veteran was listed as a "no show."  The Veteran has not presented good cause for failure to report for the hearing and has not requested a new hearing.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

Under the provisions of 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion and a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond.  The provisions of 38 C.F.R. § 20.608 direct that the motion should be filed with the Office of the Senior Deputy Vice Chairman.  The record shows that the private attorney filed the motion with the Senior Deputy Vice Chairman and noted that a copy of the motion was mailed to the Veteran.  There has been no correspondence received from the Veteran since that time.  The Veteran has not designated another representative and is recognized as pro se.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for HIV due to prostate biopsy performed at the Memphis VAMC, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urinary incontinence claimed as drip from penis due to prostate surgery performed at the Memphis VAMC, and entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy, claimed as left-sided numbness, due to prostate surgery performed at the Memphis VAMC, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to non service-connected pension are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  Here, the issue decided herein fails as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision on this matter.



Legal Criteria and Analysis

The Veteran seeks non service-connected pension benefits.  

A veteran is entitled to non service-connected pension if he or she is permanently and totally disabled from a non service-connected disability which is not the result of willful misconduct, provided that he or she has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  In order to establish basic eligibility for non service-connected pension, it must be shown that the veteran served in the active military, naval or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a).

In this case, the Veteran's period of active duty from May 1955 to September 1957 does not fall within a period of war.  The term "period of war" is defined by statute and, among other periods, it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11).  The Korean conflict is defined as the period beginning June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  As noted above, the Veteran's period of active duty falls between the Korean Conflict and the Vietnam era.  Review of the record does not reflect any other periods of active service and the Veteran does not contend that he had another period of active service.  Accordingly, the Veteran does not meet the requisite service requirements for non service-connected pension and further inquiry into the elements required to establish non service-connected pension is not necessary.  38 C.F.R. § 3.3.

Based on the foregoing, the Board must deny the Veteran's claim.  In this respect, the law is dispositive and the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board sympathizes with the Veteran's circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Entitlement to non service-connected pension is denied.


REMAND

In this case, the Veteran first identified that his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for HIV was related to a prostate biopsy completed in 2006 at the Memphis VAMC.  He also claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for urinary incontinence claimed as drip from penis and peripheral neuropathy claimed as left-sided numbness due to surgery completed at the Memphis VAMC in 2006.  However, as noted by the June 2012 VA examiner, the prostate biopsy and radical prostatectomy were completed in 2003, not 2006.  However, VA medical treatment records were only requested from July 2007.  The Board recognizes that the claims file appears to contain VA medical treatment records from January 2006.  However, to ensure that all relevant VA medical treatment records are included in the record, the Board finds that a request for all VA medical treatment records dated from January 2003 to July 2007 from the Memphis VAMC must be completed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as the claims are being remanded for additional development, the Board finds that new VA addendum opinions are also required.  In this respect, the Veteran was provided a VA medical examination in June 2012.  Concerning the HIV, the VA examiner opined that the claimed condition was "less likely than not" incurred in or caused by the in-service injury, event, or condition.  The examiner stated that all veterans who underwent a prostate biopsy between 1998 and April 2006 at Memphis VAMC were contacted and offered for testing for HIV and other infections.  The examiner noted that the procedures surrounding his biopsy were reviewed and it was determined that no other prostate biopsy was done on the day he had his biopsy.  The examiner also stated that "no biopsy" was done for 2 days prior to the Veteran's biopsy on November 3, 2003.  The examiner then stated that CDC lab studies have shown that drying HIV reduces the viral amount by 90 to 99 percent within several hours.  The examiner stated that given the fact that no biopsy was performed for two days, it was not medically possible for the Veteran to have contracted HIV from the BK instrument.  It was noted that the Veteran's risk factors included cocaine and high risk heterosexual activity.  The Board finds that a new VA opinion is required.  While the examiner pointed to records dated in 2003, the claims file does not contain these records and it is unclear as to what records the examiner reviewed to determine that no other biopsy was done on the day the Veteran had his biopsy on November 3, 2003 or the two days prior to that date.  Accordingly, following development to obtain the identified VA medical treatment records, the examiner must provide a VA addendum opinion.  

Concerning the claims for compensation under the provisions of 38 U.S.C.A. § 1151 for urinary incontinence claimed as drip from penis and peripheral neuropathy claimed as left-sided numbness, the June 2012 VA examiner did not provide opinions as to whether the claimed conditions were caused by the December 2003 prostate surgery performed at the Memphis VAMC.  On remand, a VA examiner must provide opinions regarding the urinary incontinence and peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA medical treatment records pursuant to the claims for compensation under the provisions of 38 U.S.C.A. § 1151, to include operative reports, discharge summaries, and notes, from the Memphis VAMC from January 2003 to July 2007.  

2.  Return the claims file to the June 2012 VA examiner or another suitably qualified examiner to obtain addendum opinions regarding the claims for compensation under 38 U.S.C.A. § 1151 for HIV, urinary incontinence, and peripheral neuropathy, claimed as left-sided numbness.  The claims file must be made available to and reviewed by the examiner and the examiner should note what records are reviewed, specifically with respect to the November 3, 2003 prostate biopsy and December 2003 prostate surgery.  After review of the claims file, the examiner must address the following:  

(1) Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed HIV was caused by the November 2003 prostate biopsy completed at Memphis VAMC?  

In doing so, the examiner should specifically list the records considered, including the statement in the prior June 2012 VA examination report, which noted that there was no other biopsy performed on November 3, 2003, and no biopsies performed for two days before the Veteran's biopsy.  

If the examiner finds in the negative, the examiner must provide a complete rationale for the negative opinion.

If the examiner finds in the affirmative, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the HIV was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) was an event not reasonably foreseeable in relation to receiving VA medical treatment. 

(2) Is it at least as likely as not (50 percent probability or more) that the Veteran's urinary incontinence was caused by the December 2003 prostate surgery completed at Memphis VAMC?  

If the examiner finds in the negative, the examiner must provide a complete rationale for the negative opinion.

If the examiner finds in the affirmative, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the urinary incontinence was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) was an event not reasonably foreseeable in relation to receiving VA medical treatment?

(3) Is it at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy, claimed as left-sided numbness, was caused by the December 2003 prostate surgery completed at Memphis VAMC?  

If the examiner finds in the negative, the examiner must provide a complete rationale for the negative opinion.

If the examiner finds in the affirmative, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the peripheral neuropathy, claimed as left-sided numbness, was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) was an event not reasonably foreseeable in relation to receiving VA medical treatment?

Rationale for any opinion expressed must be provided.

3.  After completion of the above, review the expanded record and determine whether the benefits sought may be granted.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  Following the time for a response, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


